Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed March 9, 2020 are pending in which claims 1, 4, and 13 are in independent forms.    

Information Disclosure Statement
The Applicants’ Information Disclosure Statement’ filed 4/16/2020 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by
Viswanathan et al. “Ranking anomalies in data center” 2012 IEEE (2012 IEEE Network Operations and Management Symposium (NOMS)  

As per claim 1:
Viswanathan et al. teach in a digital medium environment for contribution analysis of anomalous data with causal correction, a computer-implemented method comprising (Page 79 right Col. 2nd Par.: Ranking anomalies in data centers based on contribution to overall performance change):
identifying, within an anomalous dataset for an anomalous time, variate an anomalous dimension value reflecting a threshold change in value between the anomalous time period and a reference time period(Page 79 right Col. 2nd Par.: severity level of anonymous behavior by measure changes in system behavior with measurements in prior periods); 
performing a step for generating a distribution of causal contributions of particular dimension values to the anomalous dimension value based on a reference dataset for the reference time period(Page 80 left col. 2nd  bullet-point and Page 81 left Col. 3rd Par. and Page 81 right Col. 2nd Par.:  (Anomaly detectors with underlying distribution of observed data,( Page 80, left Col. 2nd bullet-point) and (Anomaly detection algorithms that rank using data’s distribution (Page 81, left Col., 3rd  Par. and Page 81 right Col. 2nd Par.)); and 
generating a causal-contribution ranking of the particular dimension values contributing to the anomalous dimension value based on the distribution of causal contributions of the particular dimension values(Page 82 right Col. 2nd  Par. and Page 83 left Col.: Determine the number and nature of anomalies over windows to obtain rankings). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over “Ranking anomalies in data center” 2012 IEEE (2012 IEEE Network Operations and Management Symposium (NOMS) as applied to claim 1 in view of SASTURKAR et al. United States Patent Publication No.2015/0033086.

As per claim 2:
Viswanathan et al. do not explicitly disclose for display on a graphical user interface of a client device, a dimension value as contributing to the anomalous dimension value based on the causal-contribution ranking of the particular dimension values.  However, SASTURKAR et al. teach a method, 
further comprising identifying, for display on a graphical user interface of a client device, a dimension value as contributing to the anomalous dimension value based on the causal-contribution ranking of the particular dimension values(See SASTURKAR et al. Par. 46 and 48: (The ranking engine ranks the detected anomalies data (Par. 46)) and (The graphic engine display anomalous data which is detected by the ranking engine (Par 48))).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Viswanathan et al. to have the responsive for display on a graphical user interface of a client device, a dimension value as contributing to the anomalous dimension value based on the causal-contribution ranking of the particular dimension values.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Viswanathan et al. and SASTURKAR et al. before him/her, to modify the system of Viswanathan et al. to include the for display on a graphical user interface of a client device, a dimension value as contributing to the anomalous dimension value based on the causal-contribution ranking of the particular dimension values of SASTURKAR et al., since it is suggested by SASTURKAR et al. such that, the method organize network performance metric into historical anomaly dependency data in which the anomaly rankings are calculated based on an aggregated score or average of at least one of the resource attributes, anomalous performance attributes, human feedback, and human behavior observations (See SASTURKAR et al. Par. 144 and Abstract).

As per claim 3:
Viswanathan et al. as modified teach a method, further comprising: 
receiving, from a client device, an indication of a user selection of the anomalous time period (See Viswanathan et al. Page 79 left Col. 3rd:  A solution that is able to rank a set of observed anomalies within a time period provides the administrators and management tools to channel resources on c1itical issues); and 
providing, for display on a graphical user interface of the client device, a graphical visualization of selected dimension values contributing to the anomalous dimension value according to the causal-contribution ranking(See SASTURKAR et al. Par. 46 and 48:(The ranking engine ranks the detected anomalies data (Par. 46)) and (The graphic engine display anomalous data which is detected by the ranking engine (Par 48))).

As per claim 4: 
Viswanathan et al. teach a system:
to identify, within an anomalous dataset for an anomalous time period, an anomalous dimension value reflecting a threshold change in value between the anomalous time period and a reference time period(Page 79 right Col. 2nd Par.: severity level of anonymous behavior by measure changes in system behavior with measurements in prior periods);
determine causal effects of particular dimension values on corresponding dimension values from different dimensions within a reference dataset for the reference time period by traversing a causal network generated on the reference dataset(Page 80 left col. 2nd  bullet-point and Page 81 left Col. 3rd Par. and Page 81 right Col. 2nd Par.:  (Anomaly detectors with underlying distribution of observed data,( Page 80, left Col. 2nd bullet-point) and (Anomaly detection algorithms that rank using data’s distribution (Page 81, left Col., 3rd  Par. and Page 81 right Col. 2nd Par.))); 
determine causal contributions of the particular dimension values to the anomalous dimension value based on the causal effects of the particular dimension values on the corresponding dimension values(Page 86 left col. 1st Par. : In effect assign a different weight to each threshold violation based on the underlying distribution or the false positive rate. We are also able to incorporate the effect of dependencies amongst multiple metrics by using linear regression-based techniques) ; and 
generate a causal-contribution ranking of the particular dimension values contributing to the anomalous dimension value based on the causal contributions of the particular dimension values(Page 82 right Col. 2nd  Par. and Page 83 left Col.: Determine the number and nature of anomalies over windows to obtain rankings). 
Viswanathan et al. do not explicitly disclose for the non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device.  However, SASTURKAR et al. teach (A) non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device See SASTURKAR et al. Par. 155).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Viswanathan et al. to have the non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Viswanathan et al. and SASTURKAR et al. before him/her, to modify the system of Viswanathan et al. to include the non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device of SASTURKAR et al., since it is suggested by SASTURKAR et al. such that, the method organize network performance metric into historical anomaly dependency data in which the anomaly rankings are calculated based on an aggregated score or average of at least one of the resource attributes, anomalous performance attributes, human feedback, and human behavior observations (See SASTURKAR et al. Par. 144 and Abstract).

As per claims 11:  
Viswanathan et al. as modified teach (The) non-transitory computer-readable medium of claim 4, further comprising instructions that, when executed by the at least one processor, cause the computing device(See SASTURKAR et al. Par. 155)
 to identify, for display on a graphical user interface of a client device, a dimension value as contributing to the anomalous dimension value based on the causal-contribution ranking of the particular dimension values(See SASTURKAR et al. Par. 46 and 48:(The ranking engine ranks the detected anomalies data (Par. 46)) and (The graphic engine display anomalous data which is detected by the ranking engine (Par 48))).

As per claims 12:  
Viswanathan et al. as modified teach (The) non-transitory computer-readable medium of claim 4, further comprising instructions that, when executed by the at least one processor, cause the computing device (See SASTURKAR et al. Par. 155)
to determine a causal effect of a particular dimension value on a corresponding dimension value by(See Viswanathan et al. Page 86 left col. 1st Par. : In effect assign a different weight to each threshold violation based on the underlying distribution or the false positive rate. We are also able to incorporate the effect of dependencies amongst multiple metrics by using linear regression-based techniques): 
removing, within the causal network, one or more edges between a node corresponding to a dimension of the particular dimension value and one or more nodes corresponding to one or more dimensions determined to be a causal parent of the dimension(See SASTURKAR et al. Par. 98-100) ; 
setting the node corresponding to the dimension as equal to the particular dimension value(See SASTURKAR et al. Par. 54); and 
determining the causal effect of the particular dimension value on the corresponding dimension value based on performing an inference algorithm on a portion of the causal network in which the node equals the particular dimension value(See Viswanathan et al. Page 86 left col. 1st Par. And SASTUKAR et al. Par. 59 : In effect assign a different weight to each threshold violation based on the underlying distribution or the false positive rate. We are also able to incorporate the effect of dependencies amongst multiple metrics by using linear regression-based techniques (Page 86 left col. 1st Par.)) and (Anomaly detection environment, anomaly clustering algorithms, anomaly graphical interface, or anomaly data structures (SASTURKAR et al. Par. 59) .  

ALLOWABLE SUBJECT MATTER
	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6-10 is objected to because it is dependent from objected to claim 5.

ALLOWANCE
Claims 13-20 are allowed over the prior art of made of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Fineis et al. (US Patent Pub. No. 2018/0060703) discloses:
Fineis et al. teach a method/system that for analysis anomalous data over some period of time  identify the instances when one or more variables in the observation data appear to be anomalous. The processor of computing device modify the standardized data in the transformed coordinate space based on a set of threshold values, wherein the set of threshold values are defined based on training data reflective of normal asset operation  (Par. 20-21),
Fineis et al. also teach a method/system that the asset data platform perform an anomaly process by receiving multivariate data, transforming the data from the original coordinate space to a transformed coordinate space having a fewer dimensions than the original coordinate space, standardizing the data in the transformed coordinate space, modifying the standardized data in the transformed coordinate space based on comparison between the standardized data and a set of threshold values, inversely transforming the modified data from the transformed coordinate space to the original coordinate space, and analyzing the post-transformation data in the original coordinate space to identify anomalies (Par. 125),
Fineis et al. finally teach a method/system the asset data platform may modify an observation data point in the transformed coordinate space on a variable-by-variable basis, by replacing any variable value that exceeds the defined threshold value with the defined threshold value and replace the value of each such variable with the defined threshold value for that variable, thereby resulting in a reduction in magnitude of those two variable values (Par. 16),
Viswanathan et al. “Ranking anomalies in data center” 2012 IEEE (2012 IEEE Network Operations and Management Symposium (NOMS)  discloses:
 Viswanathan et al. teach a method that ranking is defined as the relative ordering of anomalies- /alerts raised by anomaly detection techniques across servers and metrics. As system sizes increase and complexity grows, the number of anomalies/alerts raised by various tools will increase at any given instant. These alarms include both true positives and false alarms. As administrators and management tools will act on these alarms for deeper root cause analysis to take appropriate management actions, the problem becomes unmanageable (Page 79 right Col. 2nd Par.),
Viswanathan et al. also teach a method that the ranking algorithms in conjunction with anomaly detectors that are (i) designed for specific false positive rates, (ii) designed with assumptions on underlying distribution of observed data, and (iii) those based on correlation-based techniques, specifically regression analysis(Page 80 left Col. 2nd bullet-point),
Viswanathan et al. finally teach a method that the results show the methods rank the metrics affected by the injected anomalies with good accuracy. The experimental setup is kept comprehensive and the results validate the methods to work well even when multiple types of anomalies are injected on multiple servers and affecting multiple metrics. This gives good confidence in our approach and the ranking will ensure the administrator focuses on the most important problems during the affected window (Page 84 left Col. 2nd Par.).  However, after careful consideration the applicant’s application, the application is about determining causal contributions of dimension values to anomalous data based on causal effects of such dimension values on the occurrence of other dimension values from interventions performed in a causal graph. Such anomalous data may reflect a significant change in value from one time period to another time period as indicated by web-visitor metrics or other network user data.  Therefore the combination of prior are of made of record do not teach or suggest “…;  identify an anomalous dimension value within the anomalous dataset that reflects a threshold change in value between the anomalous time period and the reference time period; traverse a causal network generated on the reference dataset for the reference time period to: determine marginal probabilities of particular dimension values occurring within the reference dataset; and determine causal effects of the particular dimension values on corresponding dimension values from different dimensions from the plurality of dimensions; determine causal contributions of the particular dimension values to the anomalous dimension value based on the marginal probabilities of the particular dimension values occurring within the reference dataset and the causal effects of the particular dimension values; and generate a causal-contribution ranking of the particular dimension values contributing to the anomalous dimension value based on the causal contributions of the particular dimension values” as recited in claim 13.  The prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claim 13 as a whole.  Consequently, independent claim 13 and dependent claims 14-20 are allowable over prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fineis et al. United States Patent Publication No. 2018/0060703,
Baudino et al. United States Patent Publication No. 2009/0137882,
GUAN et al. United States Patent Publication No. 2017/0108236,
DORMODY et al. United States Patent Publication No. 2022/0136830,
Greifeneder et al.  United States Patent No. 9,817,884,
Qiu, Huida, et al. “Granger causality for time-series anomaly detection “1012 IEEE 12th international conference on data mining IEEE,2012
Mahimkar, Ajay Anil, et al. “Towards automated performance diagnosis in a large IPTV network. ACM SIGCOMM Computer Communication Review 39.4 (2009): 231-242.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157